89 F.3d 827
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome Louis DAVIS, Plaintiff--Appellant,v.M.J. BITTENBENDER, Detective;  Lieutenant McKoy;  SheriffRoberts;  Major Adams, Defendants--Appellees,andSheriff Michaels;  Magistrate Powhatan County;  CaptainCarson, Defendants.
No. 96-6034.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1996.Decided July 2, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  David G. Lowe, Magistrate Judge.  (CA-95-90-4).
Jerome Louis Davis, Appellant Pro Se.  Alan Brody Rashkind, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Virginia;  Richard David Caplan, CITY ATTORNEY'S OFFICE, Hampton, Virginia;  John Adrian Gibney, Jr., Bradley Brent Cavedo, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Jerome Davis appeals from a jury verdict in favor of the Defendant on his 42 U.S.C. § 1983 (1988) claim, alleging that the magistrate judge erred in several pre-trial rulings.1  We affirm.


2
Davis claims that the magistrate judge erred by:  (1) failing and/or refusing to subpoena requested witnesses;  (2) denying Davis' motion to sever the trial;  (3) denying Davis' motion for continuance;  (4) denying Davis' motion for appointment of counsel;  (5) not "intertain[ing] [Davis'] motion of objection to certain jury instructions;" and (6) allowing the defense to use Davis' criminal conviction.   Our review reveals no error in the magistrate judge's rulings.   Davis also alleges that some of the jury members were asleep during portions of his trial and that the magistrate judge used "scare tactics" to keep him from objecting.   We find these scant allegations, without more, insufficient to warrant reversal of the jury's verdict.   Accordingly, we affirm the jury verdict in favor of the Defendant.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.



1
 All parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (1988)


2
 We also deny Davis' motion to compel prison officials at Greensville Correctional Center "to either assist [him] with his ongoing litigation ... or release him back to the general population" as moot for the reason that Davis is no longer incarcerated at Greensville Correctional Center